Title: To George Washington from Lieutenant Colonel Morgan Connor, 15 April 1779
From: Connor, Morgan
To: Washington, George



Sir
Philada 15th April 1779

The arrangement of the Penna line having as I am inform’d been sent to Head Quarters for your Excellency’s approbation, which will no doubt be conclusive when return’d to the Board of War, I must therefore beg leave to trouble your Excellency with a few observations, so far as it relates to myself.
I am told Lt Colonel Hubley expects to be promoted to the command of the Regiment late Hartley’s now the 11th Penna in Consequence of his commission of Lt Colonel being older than mine, upon which I beg leave to remark; that Mr Hubley cou’d have no right to promotion in that Regiment before it was annex’d to the Penna line, but admiting the Vacancy happen’d after such arrangement had taken place, I apprehend myself intitled to a preference having been a senr Officer when this Gentleman and I did heretofore belong to the same State, as former claims was the Very principle upon which the rank of the Penna Officers was settled, this will I imagine appear from the following facts.
I inter’d the Army in June 1775 as a Lieut., was promoted to a Company in the 1st Penna Regiment 3d Jany 1776, and receivd my Captain’s Commission at Cambridge, the 15th of March following I was order’d to attend General Armstrong to So. Carolina in the capacity of Brigade Major with the rank of Major in the Army and on my return from that Service had the honor of being promoted to a Lt Colonel by your Excellency—Col: Hubley was appointed a Lieut. in the 2d Penna Regt in the latter end of the year 1775 and continued as such untill he was appointed B: Major to one of the Brigades Serving in Canada in the Cource of the Summer of 1776 the Winter following he was appointed Major to the 10th Regiment and in some time after a Lt Colonel, and Such was the extraordinary Mode of antedating Commissions on the Settlement of the rank of the Officers of this State, that I think I am Warranted to Say that Mr Hubley’s Commission of Lt Colonel is dated prior to that of his Commission as Major—it may here be asked why I did not make my objections at the time the rank of these officers was Settled, to which I answer that I cou’d not, as the Regt I belong’d to was then consider’d as distinct from the troops of this State—If it appears that Col: Hartley resign’d previous to the Regt being annex’d to Penna Col: Hubley can I apprehend have no pretentions, or if the Vacancy is filled as happening in the Penna line, from the foregoing facts, I am led to think his claims are not well founded, however I shall chearfully acquiesce in your Excellency’s determination on this head, and trust your Excellency will pardon the liberty I have taken in troubling you upon this occasion, especially as my unhappy State of health has for Some time and does still prevent my attending to the duties of my Station.
That part of the 11th Penna Regt that was Hartley’s and now on the frontiers are in great distress for want of clothing, upon application here I have been told that all the Clothing was to be Sent to Head Quarters, I wou’d wish to know what Steps to take in order to procure Some Necessaries for those officers and Men. I have the honor to be with all possible attatchment and respect your Excellency’s most obedient and most humble Servt
Morgn Connor
